          Case 2:17-cv-00822-DLR Document 154 Filed 06/14/19 Page 1 of 2



 1   TALONYA ADAMS
     2 North Central Ave., Suite 1900
 2   Phoenix, Arizona 85004
     Telephone
 3   talonya@gmail.com
     Plaintiff Pro Se
 4
     RYLEY CARLOCK & APPLEWHITE
 5   One North Central Avenue, Suite 1200
     Phoenix, AZ 85004-4417
 6   Telephone 602.440.4800
     Fax 602.257.9582
 7   Michael D. Moberly – 009219
     mmoberly@rcalaw.com
 8   Attorneys for Defendant
 9
                             IN THE UNITED STATES DISTRICT COURT
10
                                   FOR THE DISTRICT OF ARIZONA
11

12   Talonya Adams,                                         Case No. CV-17-00822-PHX-DLR
13                            Plaintiff,
                                                              STIPULATED STATEMENT
14   v.                                                            OF THE CASE
15   Arizona Senate,
16                            Defendant.
17

18               The plaintiff, Talonya Adams, was employed by the Arizona Senate as a Policy
19   Advisor. She was terminated from that employment in February 2015.
20               Ms. Adams claims in this lawsuit that the Senate discriminated against her because
21   of her race and sex, and that she was terminated by the Senate in retaliation for
22   complaining about race and sex discrimination. Ms. Adams also complains that the Senate
23   discriminated against her in terms of her salary, compensatory leave time and annual leave
24   accrual rate because of her race and sex.
25               The Senate disputes that it discriminated against Ms. Adams because of her race or
26   sex. The Senate also denies that it terminated Ms. Adams in retaliation for complaining
27   about race and sex discrimination.
28

     4601564.1
     06/14/19
     Case 2:17-cv-00822-DLR Document 154 Filed 06/14/19 Page 2 of 2



 1     RESPECTFULLY SUBMITTED this 14th day of June, 2019.

 2                                  RYLEY CARLOCK & APPLEWHITE
 3                                  By: /s/ Michael D. Moberly
                                            Michael D. Moberly
 4                                          Attorneys for Defendant
 5
                                    By: /s/ Talonya Adams
 6                                          Talonya Adams
                                            Plaintiff Pro Se
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                       2
